Per Curiam.
On March 29, 1969, several persons were injured in the crash of a private airplane piloted by David W. Logan. The airplane, which had been manufactured by Piper Aircraft Corporation, was owned by Milton H. Berz, Jr., and Mary Jane Berz, doing business as Berz Flying Service, and had been rented from the owners by Logan. The parties injured in the crash instituted two separate law suits against Logan, the Berzes and Piper Aircraft. Both cases resulted in jury verdicts for the plaintiffs. The liability of Piper Aircraft was based on a products liability theory, while the liability of the Berzes was based solely on the aircraft owners’ liability statute, MCL 259.180(a); MSA 10.280(1). The judgments entered in these actions did not recite the basis for liability; each stated that Logan, the Berzes and Piper Aircraft were jointly and severally liable for the damages awarded. Both judgments were satisfied.
On June 21, 1977, the action for contribution which led to the instant appeal was commenced by *615plaintiff Piper Aircraft against defendants Gerald M. Dumon, administrator of the estate of David W. Logan, deceased, and the Bernes. In its complaint, plaintiff sought recovery of $44,049.06. It claimed to have paid in excess of its pro rata share of the costs, interest and principal due under one of the judgments described above. The action was based on MCL 600.2925; MSA 27A.2925.1
The administrator of the estate of David W. Logan, deceased, defaulted (and has not filed a brief on appeal) while defendants Berz (hereinafter referred to as defendants) answered claiming that the contribution statute did not apply because they were not joint tortfeasors. Both sides moved for summary judgment and the court, in an opinion dated October 6, 1978, ruled that plaintiff was not entitled to contribution because of the passive nature of the defendants’ liability. Plaintiff moved for rehearing and the court, after again reviewing the facts and the law, issued a supplemental opinion on November 5, 1979, affirming the previous opinion. A judgment in favor of defendants was issued on November 21, 1979, from which plaintiff appeals as of right.
On appeal, plaintiff argues that the trial court erred when it held that it was not entitled to contribution pursuant to MCL 600.2925; MSA 27A.2925. We agree and reverse the decision of the trial court.
MCL 600.2925; MSA 27A.2925 provided:
"(1) Whenever a money judgment has been recovered jointly against 2 or more defendants in an action for bodily injury or death resulting therefrom, or property damage, and such judgment has been paid in part or in *616full by 1 or more of such defendants, each defendant who has paid more than his own pro rata share is entitled to contribution with respect to the excess so paid over and above the pro rata share of the defendant or defendants making such payment. Joint tortfeasors who are summoned in as third party defendants pursuant to court rule may likewise be liable for contribution.” (Emphasis added.)
We find that the above-quoted, italicized language is dispositive of the instant case. In the instant case, plaintiff has paid more than its pro rata share of costs, interest and principal in a judgment wherein plaintiff, the estate of Logan and defendants were found jointly and severally liable. This joint judgment against all the original defendants brings them within the provisions of MCL 600.2925; MSA 27A.2925. See, generally, Caldwell v Fox, 394 Mich 401; 231 NW2d 46 (1975).
The time for defendants to dispute the basis and/or extent of their liability was during the original suit in a cross-claim against plaintiff. Once the joint judgment was rendered it was too late for defendants to litigate the question of the extent of their liability as joint tortfeasors under MCL 600.2925. In reaching this conclusion we note that the second sentence of MCL 600.2925 is not applicable to the facts of the instant case. This case does not involve putative joint tortfeasors summoned in as third-party defendants.
For the foregoing reasons the decision of the trial court is reversed. Costs to plaintiff.

 This statute has been repealed and replaced by MCL 600.2925a; MSA 27A.2925(1) for torts committed on or after January 1, 1975. The new statute does not apply to the instant case.